 1   Mark L. Smith (#213829)
                                                                                     JS-6
       msmith@smithwashburn.com
 2   Jacob L. Fonnesbeck (#304954)
       jfonnesbeck@smithwashburn.com
 3   SMITH WASHBURN, LLP
     500 South Grand Avenue, Suite 1450
 4   Los Angeles, CA 90071
     Tel: (213) 418-2390
 5   Fax: (213) 418-2399
 6   Attorneys for Plaintiffs
 7
                                   IN THE UNITED STATES DISTRICT COURT
 8
                                      CENTRAL DISTRICT OF CALIFORNIA
 9
      REFLEX MEDIA, INC., a Nevada Case No. CV 18-2260-GW-FFMx
10    corporation; et al.,
11                          Plaintiffs,                 ORDER GRANTING STIPULATION OF
                                                        DISMISSAL OF ACTION WITH
12             vs.                                      PREJUDICE
13    PILGRIM MEDIA GROUP, LLC, a
      Delaware limited liability company, et
14    al.,
15                          Defendants.
16                                                    ORDER
17            Pursuant to the parties’ Stipulation of Dismissal of Action with Prejudice, and
18   good cause appearing therefore, IT IS HEREBY ORDERED that Plaintiffs’ Amended
19   Complaint (Dkt. 37) is dismissed, with prejudice. The parties shall bear their own
20   attorneys’ fees and costs.
21            IT IS SO ORDERED.
22   DATED: November 13, 2018
                                                           GEORGE H. WU, U.S. District Judge
23

24

25

26

27

28


                                     ORDER GRANTING STIPULATION OF DISMISSAL OF ACTION WITH PREJUDICE
                                                                          CASE NO. 2:18-CV-2260, PAGE 1
     4851-8100-8762, v. 1
